DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
2.	The information disclosure statement filed 2/7/2019 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.  The applicant did not provide copies of DE3706545 or IN9639/DELNP/2014.
3.	The information disclosure statement filed 2/7/2019 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.  The applicant did not provide legible, English-language explanations of relevance for DE202010016054 or IN9639/DELNP/2014.
Drawings
4.	The drawings are objected to because Figures 25-28 are faded and hard to interpret.  The foreign priority document DE 102017219666 has better drawings and are suggested as a replacement.  Corrected drawing sheets in compliance with 37 CFR 
5.	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “171” has been used to designate both a magnet and a sensor (Figure 43).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and 
6.	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 172.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
7.	Claims 17 and 26 are objected to because of the following informalities:   
Claim 17 recites “A hydraulic master apparatus for a hydraulic brake or clutch of handlebar-guided vehicles having a handlebar tube, comprising”.  The focus of the claim would clearer if “tube, comprising” were changed to --tube, the hydraulic master apparatus comprising--.
Claim 26 recites “A hydraulic master apparatus for a hydraulic brake or clutch of handlebar-guided vehicles having a handlebar tube, comprising”.   The focus of the claim would clearer if “tube, comprising” were changed to --tube, the hydraulic master apparatus comprising--.

Claim Rejections - 35 USC § 112
8.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

9.	Claims 17-18, 21-22, 25-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 29 and 30 each recite “wherein the hydraulic cylinder is configured to move within the handlebar tube” (Lines 1-2).  The hydraulic cylinder (80) appears to be fixed within the handlebar tube (20).  It is unclear how the disclosed invention can perform the claimed function.
Claims 17 and 26 each introduce “handlebar-guided vehicles” (Lines 1-2), but later refer to “the handlebar-guided vehicle” in these claims as well as in dependent claims 21 and 31.  It is unclear how many vehicles are required.  The Examiner suggests changing “of handlebar-guided vehicles” to --of a handlebar-guided vehicle--.
Claims 32 and 33 each recite the limitation "the pulling device" in lines 1-2, respectively.  There is insufficient antecedent basis for this limitation in the claims.
Claim Rejections - 35 USC § 102

11.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

12.	Claim(s) 17, 18, 28, 30, 33 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fujiwara et al (US 2016/0327070).
As per claim 17, Fujiwara et al discloses a hydraulic master apparatus (Title) for a hydraulic brake or clutch of handlebar-guided vehicles having a handlebar tube, comprising: 
a support (78); 
a lever (50) pivotally connected to the support; 
a hydraulic cylinder (20) sized to fit in the handlebar tube of the handlebar-guided vehicle and having a piston (22); and 
a pulling device (52) that is configured to exert a pulling force on the piston of the hydraulic cylinder when the lever is actuated. 
As per claim 18, Fujiwara et al discloses the hydraulic master apparatus according to claim 17, wherein the pulling device comprises a pull rod (52). 

As per claim 30, Fujiwara et al discloses the hydraulic master apparatus according to claim 17, wherein the hydraulic cylinder is configured to move within the handlebar tube (20, H). 
As per claim 33, Fujiwara et al discloses the hydraulic master apparatus according to claim 30, wherein the pulling device is adjustable (52, 98; [0115]). 
13.	Claim(s) 17-18, 21-22, 25-33 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Montalto (EP 875443).
As per claim 17, Montalto discloses a hydraulic master apparatus (Title) for a hydraulic brake or clutch of handlebar-guided vehicles having a handlebar tube, comprising: 
a support (22); 
a lever (21) pivotally connected to the support; 
a hydraulic cylinder (32) sized to fit in the handlebar tube of the handlebar-guided vehicle and having a piston (34); and 
a pulling device (The piston 31 and rod 31a are capable of exerting a pulling force on second piston 34 when the lever 21 is pulled outwardly) that is configured to exert a pulling force on the piston of the hydraulic cylinder when the lever is actuated. 
As per claim 18, Montalto discloses the hydraulic master apparatus according to claim 17, wherein the pulling device comprises a pull rod (31a). 

As per claim 22, Montalto discloses the hydraulic master apparatus according to claim 21, wherein the shifting device is connected to the pulling device (23, 31a, Fig. 1; Col. 2, lines 30-36). 
As per claim 25, Montalto discloses the hydraulic master apparatus according to claim 17, which further comprises a grip width adjusting apparatus (Fig. 2; Col. 2, lines 26-29), by which a distance between the support for the lever and the hydraulic cylinder is adjusted to adjust a grip width. 
As per claim 26, Montalto discloses a hydraulic master apparatus (Title) for a hydraulic brake or clutch of handlebar-guided vehicles having a handlebar tube, comprising: 
a support (22); 
a lever (21) is pivotally connected to the support; 
a hydraulic cylinder (32) sized to fit in the handlebar tube of the handlebar-guided vehicle; and 
a grip width adjusting apparatus (Fig. 2; Col. 2, lines 26-29), by which a distance between the support for the lever and the hydraulic cylinder is adjusted to adjust a grip width. 

As per claim 28, Montalto discloses the hydraulic master apparatus according to claim 17, wherein the support is movably arranged on the handlebar tube (Col. 4, lines 6-12). 
As per claim 29, Montalto discloses the hydraulic master apparatus according to claim 26, wherein the hydraulic cylinder is configured to move within the handlebar tube (Col. 2, lines 30-36). 
As per claim 30, Montalto discloses the hydraulic master apparatus according to claim 17, wherein the hydraulic cylinder is configured to move within the handlebar tube (Col. 2, lines 30-36). 
As per claim 31, Montalto discloses the hydraulic master apparatus according to claim 26, wherein the hydraulic cylinder has a piston (34) and which further comprises: 
a pulling device (The piston 31 and rod 31a are capable of exerting a pulling force on second piston 34 when the lever 21 is pulled outwardly) that is configured to exert a pulling force on the piston of the hydraulic cylinder when the lever is actuated; and 
a shifting device (23) connected to the pulling device, sized to be disposed in the handlebar tube of the handlebar-guided vehicle, and configured to be movable in a longitudinal direction of the handlebar tube. 
As per claim 32, Montalto discloses the hydraulic master apparatus according to claim 29, wherein the pulling device is adjustable (31a, 33b; Col. 2, lines 37-40). 
. 
Conclusion
14.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Bicycle brake systems
Harrison (US 2020/0146908).
Snead (US 2015/0266540).
Jordan et al (US 2013/0333994).
Idei et al (US 2005/0056011).
Yaple (US 6,484,855).
15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN M BOWES whose telephone number is (571)270-5787.  The examiner can normally be reached on M-F, 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


/BRADLEY T KING/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        



/STEPHEN M BOWES/Examiner, Art Unit 3657